315 F.3d 1058
S.M.,* Plaintiff-Appellee-Cross-Appellant,v.J.K., Defendant-Appellant-Cross-Appellee.
No. 99-16184.
No. 99-16960.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 14, 2001.
Filed August 27, 2001.
Amended January 14, 2003.

Gary M. Levitt, David C. Schutter & Associates, Honolulu, HI, for plaintiff-appellee-cross-appellant.
Richard E. Wilson, Simons & Ichinose, Honolulu, HI, for the plaintiff-appellee-cross-appellant.
Arthur B. Reinwald, Dennis E.W. O'Connor, Michael J. McGuigan, and Jason M. Tani, Reinwald, O'Connor & Marrack, Honolulu, HI, for the defendant-appellant-cross-appellee.
Appeal from the United States District Court for the District of Hawai'i; Francis I. Yamashita, Magistrate Judge, Presiding. D.C. No. CV 94-00181-FIY.
Before: B. FLETCHER, CANBY, and PAEZ, Circuit Judges.

Prior report: 262 F.3d 914
ORDER

1
The Court sua sponte recalls the mandate issued on October 23, 2001.


2
The opinion filed August 27, 2001, is hereby amended by deleting the following sentence from footnote 7: "We decline to adopt the [United States v.] Scholl, [959 F.Supp. 1189 (D.Ariz.1997)] district court's reasoning now, as it is contrary to Daubert's [v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993)] standard for admissibility."


3
The Court directs the Clerk to reissue the mandate forthwith.



Notes:


*
 All records in this matter have been sealed to protect the identity of the plaintiff in accordance with the policy expressed by Fed. R. Evid. 412(c)(2). The full names of the parties involved are not revealed in this opinion